Title: From Thomas Jefferson to William Macarty, 6 January 1788
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris Jan. 6. 1788.

I took the liberty of writing to you in the month of June last to endeavor to get me a supply of china, like, or nearly like a sample you were so kind as to carry from here for me. You informed me afterwards there were no dishes of near that pattern to be had, and for plates they asked 36₶ the dozen. As there have been some arrivals from India since that time, perhaps those articles can now be had. If they can, and at prices which you think tolerably reasonable, I will beg the favor of you to procure them for me immediately and send them by the Diligence or other quick and safe conveiance, well packed. Your draught for the amount shall be duly honored. I state below the articles I have occasion for. As Mr. Loreilhé is generally absent from Lorient, I took the liberty the other day to inclose to you a copy of the new regulations for our commerce, wishing it to be made known in substance without being permitted to get into the public papers. I am with much esteem, Sir, your most obedt. humble servt.,

Th: Jefferson

